Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Information disclosure statement (IDSs) filed on 09/16/2021 has been reviewed and considered by Examiner.  
The Office’s Comment
3.	IDSs filed on 09/16/2021 has been reviewed and considered by the Office.  Independent claim 1, independent claim 8 and independent claim 15 are considered allowable since the IDS, the prior art made of record and considered pertinent to the applicant’s disclosure do not teach or suggest the claimed limitations.  Since the independent claim 1, independent claim 8 and independent claim 15 are allowable, claims 2-4, 6-7, 9-11, 13-14, 16-18 and 20 are also allowable at least by virtue of the dependency relationship.  Claims 1-4, 6-11, 13-18 and 20 are allowable subject matter.
Inquiry
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/Primary Examiner, Art Unit 2199